             Case 3:17-cv-02183-MEM Document 58 Filed 07/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD                              :

                     Plaintiff             :       CIVIL ACTION NO. 3:17-2183

             v.                            :           (JUDGE MANNION)

 SUSQUEHANNA COUNTY                        :

                    Defendant              :


                                      ORDER

        Motions in limine, together with their supporting briefs (which shall not
exceed 5 pages in length), shall be due on or before August 21, 2020. Opposing
briefs shall be filed on or before August 28, 2020.
        The Final Pretrial Conference will be held on Wednesday, September 2,
2020 at 10:30 a.m. This may be held in-person or by video-conference. The
parties shall communicate, discuss and report to the court in writing, ten (10)
days prior to the conference, whether they wish to schedule the final pretrial
conference by video conference or in person.
        The Trial will begin with jury selection at 9:30 a.m. on Monday, September
28, 2020, in the William J. Nealon Federal Building & United States Courthouse,
235 N. Washington Ave., Scranton, PA in Courtroom 3.



                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATE: July 22, 2020
17-2183-06
